                                    Case 1:18-mc-00320-KPF Document 19 Filed 01/10/19 Page 1 of 2

                                                                                           MEMO ENDORSED
                                         January 9, 2019
                                     	
1156 15th St. NW, Suite 1250
Washington, D.C. 20005                   Honorable Judge Katherine Polk Failla
(202) 795-9300
www.rcfp.org                             United States District Judge
Bruce D. Brown
Executive Director
                                         U.S. District Court for the Southern District of New York
bbrown@rcfp.org                          40 Foley Square
(202) 795-9301
                                         New York, New York 10007
STEERING COMMITTEE

STEPHEN J. ADLER
Reuters                                  VIA ECF
SCOTT APPLEWHITE
The Associated Press
WOLF BLITZER                             Re: Application of the Reporters Committee for Freedom of the Press to
CNN
DAVID BOARDMAN                           Unseal Certain Search Warrant Applications and Related Judicial
Temple University
CHIP BOK
                                         Documents (18-mc-0320 (KPF))
Creators Syndicate
MASSIMO CALABRESI
Time Magazine                            Dear Judge Failla:
MANNY GARCIA
USA TODAY NETWORK
EMILIO GARCIA-RUIZ                               Petitioner Reporters Committee for Freedom of the Press (the
The Washington Post
JOSH GERSTEIN
                                         “Reporters Committee”) and the U.S. Attorney’s Office for the Southern
POLITICO
ALEX GIBNEY
                                         District of New York (“USAO”) write in response to the Court’s orders dated
Jigsaw Productions                       August 10, September 18, and October 24, 2018 (Docket Nos. 7, 12, and 15)
SUSAN GOLDBERG
National Geographic                      directing the parties to submit a joint letter proposing how the above-
JAMES GRIMALDI
The Wall Street Journal
                                         captioned case should proceed, as well as the Court’s order dated December
LAURA HANDMAN                            26, 2018, setting a status conference in this matter for January 16, 2019.
Davis Wright Tremaine
JOHN C. HENRY
Freelance
KAREN KAISER
                                                 Since entry of the Court’s October 24, 2018 order, counsel for the
The Associated Press                     Reporters Committee and the USAO have met and conferred on a number of
DAVID LAUTER
Los Angeles Times                        occasions regarding the legal issues presented and the scope of the relief
DAHLIA LITHWICK
Slate
                                         sought by Petitioner in this matter. Those meet-and-confer discussions have
MARGARET LOW                             been productive. Among other things, those discussions identified a need on
The Atlantic
TONY MAURO                               the part of Petitioner to clarify one aspect of the relief sought by its
National Law Journal
JANE MAYER
                                         application, which Petitioner has addressed through the filing of a motion for
The New Yorker                           leave to amend on December 21, 2018 (Docket No. 16). That motion to
ANDREA MITCHELL
NBC News                                 amend was granted by order of the Court dated December 26, 2018.
MAGGIE MULVIHILL
Boston University
JAMES NEFF
Philadelphia Media Network
                                                 Through their meet-and-confer discussions to date, the Reporters
CAROL ROSENBERG                          Committee and the USAO have also identified a number of practical
The Miami Herald
THOMAS C. RUBIN
                                         considerations—including, for example, the manner in which applications for
Quinn Emanuel                            warrants under the Stored Communications Act (“SCA”), 18 U.S.C. §§
CHARLIE SAVAGE
The New York Times                       2701–2712, are filed and docketed in this District—that are relevant to the
BEN SMITH
BuzzFeed
                                         issues raised by the Reporters Committee’s application. In light of these
JENNIFER SONDAG
Bloomberg News
                                         discussions, both the Reporters Committee and the USAO believe that it
PIERRE THOMAS                            would be most productive for the parties to engage in further discussions
ABC News
SAUNDRA TORRY
                                         regarding public access to the types of records at issue in this litigation on a
USA TODAY                                forward-looking or prospective basis, with the goal of providing joint
VICKIE WALTON-JAMES
NPR                                      recommendations to the Court.
JUDY WOODRUFF
PBS/The NewsHour


Senior Advisor:
PAUL STEIGER
ProPublica

Affiliations appear only
  for purposes of identification.
      Case 1:18-mc-00320-KPF Document 19 Filed 01/10/19 Page 2 of 2



         Accordingly, the Reporters Committee and the USAO respectfully request that
 the Court stay proceedings in this matter until July 1, 2019, to allow the Reporters
 Committee and the USAO an opportunity to work in good faith in an attempt to identify
 and jointly recommend to the Court prospective measures that the parties agree would
 resolve this pending litigation. Because any prospective measures would likely involve
 the Clerk of the Court, the Reporters Committee and the USAO would also respectfully
 request that the Court advise the Clerk of the Court of the parties’ efforts in this regard
 and authorize the Clerk to continue to provide input on this matter.

       In the event the Court declines to stay proceedings in this matter, the parties will
 promptly submit a joint proposed briefing schedule to the Court.


                                                       Respectfully submitted,

                                                       s/ Katie Townsend
                                                       Katie Townsend
                                                       Counsel for the Reporters Committee

                                                       GEOFFREY S. BERMAN
                                                       United States Attorney

                                               by:     s/ Janis Echenberg
                                                       Janis Echenberg / Anna Skotko
                                                       Assistant United States Attorneys
                                                       (212) 637-2597 / 1591


Application GRANTED. This case is stayed until July 1, 2019.
The parties are directed to submit a joint status update to the
Court on July 1, 2019.

The Clerk of Court is advised of the parties' continuing
efforts and authorized to provide input on this matter.



Dated: January 10, 2019                              SO ORDERED.
       New York, New York



                                                     HON. KATHERINE POLK FAILLA
                                                     UNITED STATES DISTRICT JUDGE




                                              2
